DETAILED ACTION
This action is in response to the claims filed 31 October 2018 for application 16/177,282 filed 31 October 2018.
Claims 1-20 are pending.
Claims 1-20 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 31 October 2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited reference was not included.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 1-10 are objected to because of the following informalities:
Claim 1, line 6, plurality of layers are selected should read “plurality of layers is selected”
Claim 1, line 6, pre-trained neural network
Claim 5, lines 1-2, wherein new neural network should read “wherein the new neural network”
Claim 5, line 2, comprises of layers should read “comprises layers”
Claim 15, line 2, comprises of layers should read “comprises layers”
Claim 17, lines 2-3, a layer of a neural network in the ecosystem should, for consistency, read “a layer of a pre-trained neural network in the ecosystem”
Claim 18, lines 2-3, a layer of a neural network in the ecosystem should, for consistency, read “a layer of a pre-trained neural network in the ecosystem”
Claim 19, lines 2-3, a layer of a neural network in the ecosystem should, for consistency, read “a layer of a pre-trained neural network in the ecosystem”
Claim 20, lines 2-3, one or more neural networks should, for consistency, read “one or more pre-trained neural networks”
Claims 2-10 are objected to due to their dependence, either directly or indirectly, on claims 1, 5
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, 17, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 recited the second neural network while failing to provide proper antecedent basis for the term. It is suggested that the claim be amended to recite “the second fully-layered ad hoc neural network.” Correction or clarification is required.

Claim 15 recited wherein new neural network while failing to provide proper antecedent basis for the “new neural network.” It is suggested that the claim be amended to recite “wherein the fully-layered ad hoc neural network.” Correction or clarification is required.

Claim 17 recites the trained layer selection neural network while failing to provide proper antecedent basis for the term. It is suggested that the term be amended to recite “the layer activation neural network model.” Correction or clarification is required.

Claim 20 recites wherein constructing the fully-layered ad hoc neural network using the plurality of layers selected ... (lines 1-2) while failing to provide proper antecedent basis for “constructing” or “selected” layers. It is suggested that the claim be amended to recite “wherein forming the fully-layered ad hoc neural network using the plurality of layers activated ...” Further, the claim recites activating the selected plurality of layers ... (line 3) while failing to provide a proper antecedent basis for “the selected plurality.” It is suggested that the claim be amended to recite “activating a selected plurality of layers ...” Additionally, claim 20 includes a limitation directed to the use of the relative term many layers (line 4). The term is not defined by the claim, the specification does 
Examiner’s Note: For the purposes of examination, “many layers” will be interpreted as being two or more layers.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method classifying an input file.
The limitation of selecting ... a plurality of layers from an ecosystem of pre-trained neural networks based on one or more attributes of the input file, as drafted, is a process that, under its 
The limitation of constructing, in real-time, a new neural network using the plurality of layers selected from one or more neural networks in the ecosystem ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "constructing" in the context of this claim encompasses the user simply using the selecting layers to build a model. As part of this mental process, the claim limitation provides additional information regarding the neural network and the selected layers. This merely provides more descriptive information about the data.
The limitation of classifying the input file using the new fully-layered neural network, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "classifying" in the context of this claim encompasses the user simply categorizing input data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. The claim recites additional element(s) – trained layer selection neural network. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a trained layer selection neural network amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). A field of use or technological environment in which to apply the judicial exception does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method classifying an input file. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 2 carries out the system of claim 1 but for the recitation of additional element(s) of wherein the input file comprises an image having a first and second object, wherein the new neural network is constructed based on one or more attributes of the first object.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the input file and the neural network, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the input file and the neural network does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method classifying an input file.
The limitation of selecting ... a second plurality of layers from one or more neural networks in the ecosystem based on one or more attributes of the second object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "selecting" in the context of this claim encompasses the user simply choosing layers from a group of existing layers.
The limitation of constructing, in real-time, a second neural network using the second plurality of layers selected from the ecosystem ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For 
The limitation of classifying the second object using the second fully-layered neural network, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "classifying" in the context of this claim encompasses the user simply categorizing input data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract ideas into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method classifying an input file. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 4 carries out the system of claim 1 but for the recitation of additional element(s) of wherein the ecosystem of pre-trained neural networks comprises multiple neural networks of different network architectures.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the ecosystem of pre-trained networks, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the ecosystem of pre-trained networks does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method classifying an input file. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 5 carries out the system of claim 1 but for the recitation of additional element(s) of wherein the input file is a multimedia file, and wherein new neural network comprises of layers of different classes of data comprising audio, object, and text.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the input file and the neural network, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the input file and the neural network does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method classifying an input file.
The limitation of analyzing the input file to identify one or more attributes of the input file prior to selecting the plurality of layers from the ecosystem, as drafted, is a process that, under its 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract ideas into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method classifying an input file. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 7 carries out the system of claim 1 but for the wherein the trained layer selection neural network is trained to match one or more attributes of the input file to features of a layer of a neural network in the ecosystem.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the trained layer selection neural network, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the trained layer selection neural network does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method classifying an input file. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 8 carries out the system of claim 1 but for the recitation of additional element(s) of wherein the trained layer selection neural network is trained to match one or more attributes of the input file to a portion of a layer of a neural network in the ecosystem.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the trained layer selection neural network, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the trained layer selection neural network does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method classifying an input file. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 9 carries out the system of claim 1 but for the recitation of additional element(s) of wherein the trained layer selection neural network is trained to match one or more attributes of the input file to one or more neurons of a layer of a neural network in the ecosystem.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the trained layer selection neural network does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method classifying an input file.
The limitation of activating the selected plurality of layers while disabling non-selected layers from the ecosystem of layers of pre-trained neural networks ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "activating"/”disabling” in the context of this claim encompasses the user simply choosing layers from a group of existing layers for use. As part of this mental process, the claim limitation provides additional information regarding the layers. This merely provides more descriptive information about the data.

Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract ideas into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a neural network system.
The limitation of ... activate a plurality of layers from one or more neural networks in the ecosystem of pre-trained neural networks based on one or more attributes of an input file to form a fully-layered ad hoc neural network, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For 
The limitation of classify the input file using the fully-layered ad hoc neural network, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "classifying" in the context of this claim encompasses the user simply categorizing input data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – processor couple to a memory. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional element(s) – ecosystem of pre-trained neural networks having a plurality of network architectures, layer activation neural network model. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the 

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 12 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a neural network system. The Step 2A Prong One Analysis for claim 11 is applicable here since claim 12 carries out the system of claim 11 but for the recitation of additional element(s) of wherein the input file comprises an image having a first and second object, wherein the fully-layered ad hoc neural network is formed based on one or more attributes of the first object.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the input file and the neural network, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the input file and the neural network does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a neural network system.
The limitation of form, in real-time, a second fully-layered ad hoc neural network by activating a set of layers selected from the ecosystem ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "form”/”activating" in the context of this claim encompasses the user simply using the selecting layers to build a model. As part of this mental process, the claim limitation provides additional information regarding the second neural network. This merely provides more descriptive information about the data.
The limitation of classifying the second object using the second fully-layered neural network, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract ideas into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 14 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a neural network system. The Step 2A Prong One Analysis for claim 11 is applicable here since claim 14 carries out the system of claim 11 but for the recitation of additional element(s) of wherein the ecosystem of pre-trained neural networks comprises multiple neural networks of different network architectures.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the ecosystem of pre-trained networks, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the ecosystem of pre-trained networks does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 15 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a neural network system. The Step 2A Prong One Analysis for claim 11 is applicable here since claim 15 carries out the system of claim 11 but for the recitation of additional element(s) of wherein the input file is a multimedia file, and wherein new neural network comprises of layers of different classes of data comprising audio, object, and text.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the input file and the neural network, and this element does not apply 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the input file and the neural network does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a neural network system.
The limitation of analyze the input file to identify one or more attributes of the input file prior to the layer activation neural network model activating the plurality of layers from the ecosystem, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "analyzing" in the context of this claim encompasses the user simply visually identifying features of an image.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract ideas into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 17 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a neural network system. The Step 2A Prong One Analysis for claim 11 is applicable here since claim 17 carries out the system of claim 11 but for the recitation of additional element(s) of wherein the trained layer selection neural network is trained to match one or more attributes of the input file to features of a layer of a neural network in the ecosystem.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the trained layer selection neural network [interpreted as the layer activation neural network model], and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the trained layer selection neural network does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 18 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a neural network system. The Step 2A Prong One Analysis for claim 11 is applicable here since claim 18 carries out the system of claim 11 but for the recitation of additional element(s) of wherein the layer activation neural network model is trained to match one or more attributes of the input file to a portion of a layer of a neural network in the ecosystem.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the layer activation neural network model, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the layer activation neural network model does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 19 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a neural network system. The Step 2A Prong One Analysis for claim 11 is applicable here since claim 19 carries out the system of claim 11 but for the recitation of additional element(s) of wherein the layer activation neural network model is trained to match one or more attributes of the input file to one or more neurons of a layer of a neural network in the ecosystem.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the layer activation neural network model, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the 

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a neural network system.
The limitation of activating the selected plurality of layers while disabling non-selected layers from the ecosystem of pre-trained neural networks having many layers ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "activating"/”disabling” in the context of this claim encompasses the user simply choosing layers from a group of existing layers for use. As part of this mental process, the claim limitation provides additional information regarding the layers. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract ideas into a practical application and, therefore, does 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (SkipNet: Learning Dynamic Routing in Convolutional Networks, hereinafter referred to as “Wang”).

Regarding claim 1, Wang teaches a method classifying an input file (Wang, section 4 – teaches using method for classification), the method comprising: 
selecting, using a trained layer selection neural network (Wang, section 3 – teaches layer selection is accomplished using gating networks interposed between layers; Wang, section 3.1 – teaches neural network gating networks), a plurality of layers from an ecosystem of pre-trained neural networks (Wang, section 3 – teaches SkipNets are CNNs in which individual layers are selectively included or excluded for a given input) based on one or more attributes of the input file (Wang, ; 
constructing, in real-time, a new neural network using the plurality of layers selected from one or more neural networks in the ecosystem, (Wang, section 3 – teaches SkipNets are CNNs in which individual layers are selectively included or excluded for a given input using gating networks mapping the output of the previous layer or group of layers to a binary decision to execute or bypass the next layer [selecting for each input based on previous layer means real-time construction]) wherein the new neural network is fully-layered (Wang, section 3 – teaches SkipNets are CNNs in which individual layers are selectively included or excluded using gating networks; Wang, section 4 – teaches using SkipNets for classification [Fully-layered networks are interpreted as models which take input and produce classification output using layer selection]), and the selected plurality of layers are selected from one or more pre-trained neural network (Wang, section 3 – teaches SkipNets are CNNs in which individual layers are selectively included or excluded for a given input; Wang, section 3 – teaches SkipNets are CNNs [pre-trained] in which individual layers are selectively included or excluded for a given input); and 
classifying the input file using the new fully-layered neural network (Wang, section 4 – teaches using method for classification using the SkipNets).

Regarding claim 6, Wang teaches all of the limitations of the method of claim 1 as noted above. Wang further teaches analyzing the input file to identify one or more attributes of the input file prior to selecting the plurality of layers from the ecosystem (Wang, section 3 – teaches the gating networks mapping the output of the previous layer or group of layers [feature maps/attributes for a CNN] to a binary decision to execute or bypass the next layer).

Regarding claim 7, Wang teaches all of the limitations of the method of claim 1 as noted above. Wang further teaches wherein the trained layer selection neural network is trained to match one or more attributes of the input file to features of a layer of a neural network in the ecosystem (Wang, section 3 – teaches the gating networks mapping the output of the previous layer or group of layers [feature maps/attributes for a CNN] to a binary decision to execute or bypass the next layer; [Choosing to execute the next layer based on attributes from the previous layer is interpreted as matching features to the features of the next layer]).

Regarding claim 8, Wang teaches all of the limitations of the method of claim 1 as noted above. Wang further teaches wherein the trained layer selection neural network is trained to match one or more attributes of the input file to a portion of a layer of a neural network in the ecosystem (Wang, section 3 – teaches the gating networks mapping the output of the previous layer or group of layers [feature maps/attributes for a CNN] to a binary decision to execute or bypass the next layer; [Choosing to execute the next layer based on attributes from the previous layer is interpreted as matching features to the features of the next layer, including portions thereof]).

Regarding claim 9, Wang teaches all of the limitations of the method of claim 1 as noted above. Wang further teaches wherein the trained layer selection neural network is trained to match one or more attributes of the input file to one or more neurons of a layer of a neural network in the ecosystem (Wang, section 3 – teaches the gating networks mapping the output of the previous layer or group of layers [feature maps/attributes for a CNN] to a binary decision to execute or bypass the next layer; [Choosing to execute the next layer based on attributes from the previous layer is interpreted as matching features to the features of the next layer, including neurons thereof]).

Regarding claim 10, Wang teaches all of the limitations of the method of claim 1 as noted above. Wang further teaches wherein constructing the new neural network using the plurality of layers selected from one or more neural networks in the ecosystem comprises activating the selected plurality of layers while disabling non-selected layers from the ecosystem of layers of pre-trained neural networks (Wang, section 3 – teaches SkipNets are CNNs [pre-trained] in which individual layers are selectively included or excluded for a given input), wherein only activated layers can receive or output encoded data in classifying the input file (Wang, section 3 – teaches the gating networks map the output of the previous layer or group of layers to a binary decision to execute or bypass the subsequent layer or group of layers; see also Wang, Figs. 1, 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Girshick et al. (Rich Feature Hierarchies for Accurate Object Detection and Semantic Segmentation, hereinafter referred to as “Girshick”).

Regarding claim 2, Wang teaches all of the limitations of the method of claim 1 as noted above. Wang further teaches wherein the new neural network is constructed based on one or more attributes of the first object (Wang, section 3 – teaches the gating networks mapping the output of the previous layer or group of layers [feature maps/attributes for a CNN] to a binary decision to execute or bypass the next layer for a given input [first object]).
While Wang teaches performing SkipNets for a given input, Wang does not explicitly teach wherein the input file comprises an image having a first and second object.
Girshick teaches wherein the input file comprises an image having a first and second object (Girshick, Figure 1 – teaches an image having multiple regions, e.g., a person and a horse), wherein the new neural network is constructed based on one or more attributes of the first object (Girshick, section 2 – teaches developing regions for each object in the region and propagating each region/object individually through the CNN to classify the object).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Wang with the teachings of Girshick in order to develop a simple and scalable image detection and classification model for multiple objects in an image which outperforms existing methods in the field of neural network generation and object classification (Girshick, Abstract – “Object detection performance, as measured on the canonical PASCAL VOC dataset, has plateaued in the last few years. The best-performing methods are complex ensemble systems that typically combine multiple low-level image features with high-level context. In this paper, we propose a simple and scalable detection algorithm that improves mean average precision (mAP) by more than 30% relative to 

Regarding claim 3, Wang in view of Girshick teaches all of the limitations of the method of claim 2 as noted above. Wang further teaches 
selecting, using the trained layer selection neural network (Wang, section 3 – teaches layer selection is accomplished using gating networks interposed between layers; Wang, section 3.1 – teaches neural network gating networks), a second plurality of layers from one or more neural networks in the ecosystem (Wang, section 3 – teaches SkipNets are CNNs in which individual layers are selectively included or excluded for a given input; [Because the layers are selected in real-time based on the input, a second plurality of layers would be selected for a second object]) based on one or more attributes of the second object (Wang, section 3 – teaches the gating networks mapping the output of the previous layer or group of layers [feature maps/attributes for a CNN] to a binary decision to execute or bypass the next layer; [Because the layers are selected in real-time based on the input, a second plurality of layers would be selected for a second object]); 
constructing, in real-time, a second neural network using the second plurality of layers selected from the ecosystem (Wang, section 3 – teaches SkipNets are CNNs in which individual layers are selectively included or excluded for a given input using gating networks mapping the output of the previous layer or group of layers to a binary decision to execute or bypass the next layer [selecting for each input based on previous layer means real-time construction]), wherein the second neural network is fully-layered (Wang, section 3 – teaches SkipNets are CNNs in which individual layers are selectively included or excluded using gating networks; Wang, section 4 – teaches using SkipNets for classification [Fully-layered networks are interpreted as models which take input and produce classification output using layer selection]); and 
classifying the second object using the second fully-layered neural network (Wang, section 4 – teaches using method for classification using the SkipNets; [Because the layers are selected in real-time based on the input, a second plurality of layers would be selected to classify a second object]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wang and Girshick for the same reasons as disclosed in claim 2 above.

Claims 4, 11, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Mohammadi et al. (S-NN: Stacked Neural Networks, hereinafter referred to as "Mohammadi").

Regarding claim 4, Wang teaches all of the limitations of the method of claim 1 as noted above. While Wang teaches applying SkipNets to different models, Wang does not explicitly teach wherein the ecosystem of pre-trained neural networks comprises multiple neural networks of different network architectures.
Mohammadi teaches wherein the ecosystem of pre-trained neural networks comprises multiple neural networks of different network architectures (Mohammadi, section 2, 4.1-4.2, Figure 2 – teaches an ecosystem of various pre-trained networks with different architectures, including VGG16, VGG19, GoogLeNet, Places and Network In Network).


Regarding claim 11, Wang teaches a neural network system (Wang, section 3 – teaches SkipNets are CNNs in which individual layers are selectively included or excluded for a given input) comprising: 
a layer activation neural network model (Wang, section 3 – teaches layer selection is accomplished using gating networks interposed between layers; Wang, section 3.1 – teaches neural network gating networks) configured to activate a plurality of layers from one or more neural networks in the ecosystem of pre-trained neural networks (Wang, section 3 – teaches SkipNets are CNNs [pre-trained] in which individual layers are selectively included or excluded for a given input using gating networks) based on one or more attributes of an input file (Wang, section 3 – teaches the gating networks mapping the output of the previous layer or group of layers [feature maps/attributes for a CNN] to a binary decision to execute or bypass the next layer) to form a fully-layered ad hoc neural network (Wang, section 3 – teaches SkipNets are CNNs in which individual layers are selectively ; and 
a processor coupled to a memory (Wang, section 4 – teaches performing experiments using pre-existing known computer models and datasets and evaluating computational costs and accuracy [It would be obvious to a person skilled in the art that a processor is needed to perform these experiments and evaluations]), the processor configured to classify the input file using the fully-layered ad hoc neural network (Wang, section 4 – teaches using method for classification using the SkipNets).
While Wang teaches applying SkipNets to different models, Wang does not explicitly teach an ecosystem of pre-trained neural networks having a plurality of network architectures.
Mohammadi teaches 
an ecosystem of pre-trained neural networks having a plurality of network architectures (Mohammadi, section 2, 4.1-4.2, Figure 2 – teaches an ecosystem of various pre-trained networks with different architectures, including VGG16, VGG19, GoogLeNet, Places and Network In Network);
a processor coupled to a memory (Mohammadi, section 71 – teaches using GPUs for processing the method), the processor configured to classify the input file using the fully-layered ad hoc neural network (Mohammadi, section 4.1 – teaches using the network for classification).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Wang with the teachings of Mohammadi in order to apply SkipNets to multiple models with different architectures in an ecosystem of models in order to increase accuracy and speed in the field of neural network generation (Wang, Abstract – “... We show SkipNet reduces computation by 30 − 90% while preserving the accuracy of the original model on four benchmark datasets and outperforms the state-of-the-art dynamic networks and static compression methods...”; 

Regarding claim 14, Wang in view of Mohammadi teaches all of the limitations of the neural network system of claim 11 as noted above. Mohammadi further teaches wherein the ecosystem of pre-trained neural networks comprises multiple neural networks of different network architectures (Mohammadi, section 2, 4.1-4.2, Figure 2 – teaches an ecosystem of various pre-trained networks with different architectures, including VGG16, VGG19, GoogLeNet, Places and Network In Network).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wang and Mohammadi in order to create an ecosystem multiple pre-trained neural networks comprising different network architectures for increased accuracy in neural network generation (Mohammadi, Abstract).

Regarding claim 16, Wang in view of Mohammadi teaches all of the limitations of the neural network system of claim 11 as noted above. Wang further teaches wherein the processor is further configured to analyze the input file to identify one or more attributes of the input file prior to the layer activation neural network model activating the plurality of layers from the ecosystem (Wang, section 3 – teaches the gating networks mapping the output of the previous layer or group of layers [feature maps/attributes for a CNN] to a binary decision to execute or bypass the next layer).


Regarding claim 17, Wang in view of Mohammadi teaches all of the limitations of the neural network system of claim 11 as noted above. Wang further teaches wherein the trained layer selection neural network is trained to match one or more attributes of the input file to features of a layer of a neural network in the ecosystem (Wang, section 3 – teaches the gating networks mapping the output of the previous layer or group of layers [feature maps/attributes for a CNN] to a binary decision to execute or bypass the next layer; [Choosing to execute the next layer based on attributes from the previous layer is interpreted as matching features to the features of the next layer]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wang and Mohammadi for the same reasons as disclosed in claim 11 above.

Regarding claim 18, Wang in view of Mohammadi teaches all of the limitations of the neural network system of claim 11 as noted above. Wang further teaches wherein the layer activation neural network model is trained to match one or more attributes of the input file to a portion of a layer of a neural network in the ecosystem (Wang, section 3 – teaches the gating networks mapping the output of the previous layer or group of layers [feature maps/attributes for a CNN] to a binary decision to execute or bypass the next layer; [Choosing to execute the next layer based on attributes from the previous layer is interpreted as matching features to the features of the next layer, including portions thereof]).


Regarding claim 19, Wang in view of Mohammadi teaches all of the limitations of the neural network system of claim 11 as noted above. Wang further teaches wherein the layer activation neural network model is trained to match one or more attributes of the input file to one or more neurons of a layer of a neural network in the ecosystem (Wang, section 3 – teaches the gating networks mapping the output of the previous layer or group of layers [feature maps/attributes for a CNN] to a binary decision to execute or bypass the next layer; [Choosing to execute the next layer based on attributes from the previous layer is interpreted as matching features to the features of the next layer, including neurons thereof]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wang and Mohammadi for the same reasons as disclosed in claim 11 above.

Regarding claim 20, Wang in view of Mohammadi teaches all of the limitations of the neural network system of claim 11 as noted above. Wang further teaches wherein constructing the fully-layered ad hoc neural network using the plurality of layers selected from one or more neural networks in the ecosystem comprises activating the selected plurality of layers while disabling non-selected layers from the ecosystem of pre-trained neural networks having many layers (Wang, section 3 – teaches SkipNets are CNNs [pre-trained] in which individual layers are selectively included or excluded for a given input; see also Wang, Figs. 1-2 – multiple layers), wherein only activated layers can receive or output encoded data in classifying the input file (Wang, section 3 – teaches the gating 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wang and Mohammadi for the same reasons as disclosed in claim 11 above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zahavy et al. (Is a Picture Worth a Thousand Words? A Deep Multimodal Architecture for Product Classification in E-Commerce, hereinafter referred to as “Zahavy”).

Regarding claim 5, Wang teaches all of the limitations of the method of claim 1 as noted above. Wang further teaches wherein the input file is a multimedia file (Wang, section 4 – teaches datasets of images).
While Wang teaches that SkipNets can be applied to different models, Wang does not explicitly teach wherein new neural network comprises of layers of different classes of data comprising audio, object, and text.
Zahavy teaches wherein the input file is a multimedia file (Zahavy, Experiments section - teaches dataset of products comprising title image and shelf [text/image]), and wherein new neural network comprises of layers of different classes of data comprising audio, object, and text (Zahavy, Methods and Architectures section – teaches multimodal text CNN architecture [text] and VCC network for images [object]; see also Zahavy, Abstract, Multi-Modality section – teaches expanding algorithms to other modalities, including audio).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Wang with the teachings of Zahavy in order to improve classification .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Mohammadi and further in view of Girshick et al. (Rich Feature Hierarchies for Accurate Object Detection and Semantic Segmentation, hereinafter referred to as “Girshick”).

Regarding claim 12, Wang in view of Mohammadi teaches all of the limitations of the neural network system of claim 11 as noted above. Wang further teaches wherein the fully-layered ad hoc neural network is formed based on one or more attributes of the first object (Wang, section 3 – teaches the gating networks mapping the output of the previous layer or group of layers [feature maps/attributes for a CNN] to a binary decision to execute or bypass the next layer for a given input [first object]).

Girshick teaches wherein the input file comprises an image having a first and second object (Girshick, Figure 1 – teaches an image having multiple regions, e.g., a person and a horse), wherein the fully-layered ad hoc neural network is formed based on one or more attributes of the first object (Girshick, section 2 – teaches developing regions for each object in the region and propagating each region/object individually through the CNN to classify the object).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Wang in view of Mohammadi with the teachings of Girshick in order to develop a simple and scalable image detection and classification model for multiple objects in an image which outperforms existing methods in the field of neural network generation and object classification (Girshick, Abstract – “Object detection performance, as measured on the canonical PASCAL VOC dataset, has plateaued in the last few years. The best-performing methods are complex ensemble systems that typically combine multiple low-level image features with high-level context. In this paper, we propose a simple and scalable detection algorithm that improves mean average precision (mAP) by more than 30% relative to the previous best result on VOC 2012—achieving a mAP of 53.3%. Our approach combines two key insights: (1) one can apply high-capacity convolutional neural networks (CNNs) to bottom-up region proposals in order to localize and segment objects and (2) when labeled training data is scarce, supervised pre-training for an auxiliary task, followed by domain-specific fine-tuning, yields a significant performance boost. Since we combine region proposals with CNNs, we call our method R-CNN: Regions with CNN features...”).

Regarding claim 13, Wang in view of Mohammadi and further in view of Girshick teaches all of the limitations of the neural network system of claim 12 as noted above. Wang further teaches 
wherein the layer activation neural network model (Wang, section 3 – teaches layer selection is accomplished using gating networks interposed between layers; Wang, section 3.1 – teaches neural network gating networks) is further configured to form, in real-time, a second fully-layered ad hoc neural network (Wang, section 3 – teaches SkipNets are CNNs in which individual layers are selectively included or excluded for a given input using gating networks mapping the output of the previous layer or group of layers to a binary decision to execute or bypass the next layer [selecting for each input based on previous layer means real-time construction; Because the layers are selected in real-time based on the input, a second plurality of layers would be selected for a second object]) by activating a set of layers selected from the ecosystem (Wang, section 3 – teaches SkipNets are CNNs [pre-trained] in which individual layers are selectively included or excluded for a given input using gating networks), wherein the second neural network is fully- layered (Wang, section 3 – teaches SkipNets are CNNs in which individual layers are selectively included or excluded using gating networks; Wang, section 4 – teaches using SkipNets for classification [Fully-layered networks are interpreted as models which take input and produce classification output using layer selection]); and 
wherein the processor is configured to classify the second object using the second fully-layered ad hoc neural network (Wang, section 4 – teaches using method for classification using the SkipNets; [Because the layers are selected in real-time based on the input, a second plurality of layers would be selected to classify a second object])).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wang, Mohammadi and Girshick for the same reasons as disclosed in claim 12 above.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Mohammadi and further in view of Zahavy et al. (Is a Picture Worth a Thousand Words? A Deep Multimodal Architecture for Product Classification in E-Commerce, hereinafter referred to as “Zahavy”).

Regarding claim 15, Wang in view of Mohammadi teaches all of the limitations of the neural network system of claim 11 as noted above. Wang further teaches wherein the input file is a multimedia file (Wang, section 4 – teaches datasets of images).
While Wang in view of Mohammadi teaches that SkipNets can be applied to different models, Wang in view of Mohammadi does not explicitly teach wherein new neural network comprises of layers of different classes of data comprising audio, object, and text.
Zahavy teaches wherein the input file is a multimedia file (Zahavy, Experiments section - teaches dataset of products comprising title image and shelf [text/image]), and wherein new neural network comprises of layers of different classes of data comprising audio, object, and text (Zahavy, Methods and Architectures section – teaches multimodal text CNN architecture [text] and VCC network for images [object]; see also Zahavy, Abstract, Multi-Modality section – teaches expanding algorithms to other modalities, including audio).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Wang in view of Mohammadi with the teachings of Zahavy in order to improve classification accuracy in the field of neural network generation (Zahavy, Abstract – “Classifying products precisely and efficiently is a major challenge in modern e-commerce. The high traffic of new products uploaded daily and the dynamic nature of the categories raise the need for machine learning models that can reduce the cost and time of human editors. In this paper, we propose a decision level fusion approach for multi-modal product classification based on text and image neural network 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARSHALL L WERNER/               Examiner, Art Unit 2125          
      
/BRIAN M SMITH/               Primary Examiner, Art Unit 2122